By the Court:
—The sole question is, whether the defendant is bound to pay the bill, under the circumstances of this particular case? It was drawn in September 1781; it was presented, and refused acceptance, in November 1781 ; and yet it was never protested till August, 1782. This is, in our opinion, a fatal delay. The protest and notice are required upon principles of convenience; and it is not necessary that there should appear to be an actual loss, in consequence of neglecting them. Though what shall constitute a reasonable time for giving notice is a matter to be left to the Jury, under the peculiar situation of our country ; yet the rule is a general one, that reasonable notice of protesting a bill shall be given to the drawer. We think the rule has been grossly violated in the present cafe ; and, of course, that there ought to be a verdict for the defendant.
Verdict for the defendant.